DETAILED ACTION
Case Status
This office action is in response to remarks and amendments of 1 October 2021. Claims 1-20 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the method of claims 1-10, and the system of claims 11-20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A prong one of the 2019 PEG, the limitations reciting the abstract idea are highlighted in italics and the limitations directed to additional elements bold, as set forth in exemplary claim 1: 1. A method of processing a time series semantic search query, comprising: receiving, at a processor, a structured search query; processing, at the processor, the structured search query to deconstruct into query elements including a time range and at least one query condition; identifying, at the processor, a set of connected elements based on the query elements; processing, at the processor, a respective time series data structure of each of the identified set of connected elements to determine a data structure meeting the at least one query condition within the time range; utilizing, at the processor, the data structure to process the time series data structure of the identified set of connected elements; annotating, at the processor, the time series data structure of each of the identified set of connected elements to form a queried data set; and providing, at the processor, the queried data set. Claim 11 includes similar language.
	The limitation of receiving, at a processor, a structured search query, as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. For example, “receiving” in the context of this claim encompasses the user thinking about a query or data that he/she is interested in. 
	The limitation of processing, at the processor, the structured search query to deconstruct into query elements including a time range and at least one query condition, as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. For thinking about portions of a query or portions of data that he/she is interested in.
	The limitation of identifying, at the processor, a set of connected elements based on the query elements, as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. For example, “identifying” in the context of this claim encompasses the user determining that some objects, components, or data (i.e. connected elements) are relevant to the portions of a query or portions of data that he/she is interested in.
	The limitation of processing, at the processor, a respective time series data structure of each of the identified set of connected elements to determine a data structure meeting the at least one query condition within the time range, as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. For example, “processing” in the context of this claim encompasses the user observing that the relevant objects, components, or data (i.e. connected elements) may have features, attributes or properties (i.e. data structure meeting the at least one query condition within the time range) that may vary between two points in time (i.e. time series data structure).
	The limitation of utilizing, at the processor, the data structure to process the time series data structure of the identified set of connected elements, as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind but thinking of the data between, or of, the two points in time (i.e. time series data structure) in light of (i.e. processing) the relevant objects, components, or data (i.e. connected elements).
	The limitation of annotating, at the processor, the time series data structure of each of the identified set of connected elements to form a queried data set, as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. For example, “annotating” in the context of this claim encompasses the user thinking of changes or updates to the data between, or of, the two points in time.
	The limitation of providing, at the processor, the queried data set, as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. For example, “providing” in the context of this claim encompasses the user determining that the changes/updated data is complete.
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a system and a processor. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 87-97 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations of a system and processor, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 87-97 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).

	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 11 include “processing, at the processor, the structured search query to deconstruct into query elements including a time range and at least one query condition.” The specification does not describe this limitation. 
More specifically, the abstract and paragraphs 5, 46, 59, 67 and fig. 6B of the published specification and original claims 1 and 11 disclose deconstructing a query into query elements. None of these portions, or any others, of the specification disclose deconstruct, or split, a query into query elements including a time range and at least one query condition. 
Furthermore, paragraph 72 discloses an example of a “Time Range” query as “For example, with queries of this type it is possible to find time ranges when an air conditioner was ON for 2 hours without interruption.” Here, the condition is “air conditioner was ON for 2 find the time ranges. In other words, the query includes a query condition and the output of the query will be the found time range(s). This is completely different from the claimed “deconstruct into query elements including a time range and at least one query condition.”
Even further, paragraphs 74 and 75 disclose at least one query condition used to filter retrieved past data. However, they do not disclose deconstructing, or splitting, a query in to a time range and at least one query condition. Thus, they fail to describe the claim limitation of “query elements including a time range and at least one query condition”, much less “deconstructing” them.
All respective dependent claims are likewise rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al., Pub. No.: 20180232422, hereinafter Park. 

As per claim 1, Park discloses a method of processing a time series semantic search query, comprising: 
receiving, at a processor, a structured search query (paragraph 74 and 134 disclose collecting (i.e. querying) raw data samples from sensors at specific local times (i.e. query element) which indicate when data collector 512 collects the data (i.e. structured query); note that sample aggregator disclosed in paragraph 75 functions to aggregate (i.e. read/query) defined intervals of the stored raw data timeseries from the time series database of paragraph 74 and with respect to the description of fig.’s 6, 7A and 7B; additionally and/or alternatively, paragraph 136 discloses various attributes to collect data (i.e. query elements); additionally and/or alternatively, see at least the retrieving, reading and querying of raw time series data of paragraphs 147-157); 
processing, at the processor, the structured search query to deconstruct into query elements including a time range and at least one query condition (see mapping of previous limitation for multiple examples of query elements as claimed; note that sample aggregator disclosed in paragraph 75 functions to aggregate (i.e. read/query) defined intervals, with respect to timestamps, of stored raw data timeseries from the time series database of paragraph 74. As clearly described in at least paragraph 160, the sample aggregator conducts timestamp interval-based reads that define specific time intervals such as a quarter hour, hour, day, etc. from (i.e. sends read receives aggregation read requests / queries).Note: see published instant specification at paragraph 71 which mentions aggregation as an example of querying.); 
identifying, at the processor, a set of connected elements based on the query elements (paragraph 131 discloses connected elements as multiple different devices, such as sensors, within building subsystems 428, paragraph 132-133 disclose that the sources/sensors are identified; additionally and/or alternatively, see, paragraph 136. Furthermore, paragraph 162, 176, 189 disclose identifying multiple sensors such as light, wind and temperature sensors (i.e. the claimed identifying a set of connected elements) as part of the aggregation (i.e. the claimed based on the query elements)); 
processing, at the processor, a respective time series data structure of each of the identified set of connected elements to determine a data structure meeting the at least one query condition within the time range (paragraphs 137, 139, 147, 156 disclose storing raw time series data at predefined intervals as data rollups/aggregations (i.e. to determine data structure meeting the at least one query condition within the time range) and stored materialized views (i.e. respective time series data structure) / derived time series data (i.e. respective time series data structure) - the storing being done based on determined attributes (i.e. multiple examples of command data elements) of the rollup and materialized view data  as per at least paragraphs 150, 160-164, 199, 227, 232);
(see mapping above – note that the determined attributes (i.e. command data elements) of the raw time series data, data rollups, aggregations, materialized view, etc. are used to create formatted/structured data in their respective formats to be stored as data rollups, aggregations, materialized view, etc. – all of which is done repeatedly for new/incoming data samples by updating (i.e. annotating) data rollups, aggregations, materialized views, etc.); 
annotating, at the processor, the time series data structure of each of the identified set of connected elements to form a queried data set (see rejection of previous limitation); and 
providing, at the processor, the queried data set (see at least paragraphs 139, 140, 144). 

As per claim 2, Park discloses The method of claim 1, wherein the structured search query is configured with a particular grammar (see rejection of claim 1 above – note that querying is done using query statements that include attributes (i.e. grammar)). 

As per claim 3, Park discloses The method of claim 2, wherein the particular grammar includes query elements that facilitate filtering, aggregation, publish, subscribe, and/or inferential functions (note that this claim merely recites labels of functions and is therefore not given  

As per claim 4, Park discloses the method of claim 3, wherein a defined data source is filtered for a data field associated with one or more connected elements (see rejection of claim 1 including at least paragraphs 75, 173, 227, 303, 321, 345). 

As per claim 5, Park discloses The method of claim 4, wherein the data field associated with the one or more connected elements is selected from a group including device type, class, capability, or communication protocol (see rejection of claim 1 including at least paragraphs 75, 173, 227, 303, 321, 345).  

As per claim 6, Park discloses The method of claim 3, wherein a defined data source is aggregated using a mathematical operation (see rejection of claims 1 and 3 for the disclosure of aggregation as claimed).

As per claim 7, Park discloses the method of claim 6, wherein the mathematical operations include min, max, sum, or average (see at least paragraphs 76, 140, 161, 173). 

Park discloses The method of claim 6, wherein the defined data source is published or subscribed for connected elements (see rejection of claim 1 including at least paragraphs 75, 173, 227, 303, 321, 345). 

As per claim 9, Park discloses The method of claim 6, wherein the defined data source infers relationships between connected elements (see rejection of claim 1 including at least paragraphs 75, 173, 227, 303, 321, 345).

As per claim 10, Park discloses The method of claim 9, wherein inferring relationships between connected elements is determined by time series operations (see at least paragraphs 149, 199 and 227; see also, rejection of claim 1 with respect to raw time series data, data rollups, aggregations, materialized view, etc. for multiple disclosures of inferred relationships between devices, sensors etc. (i.e. connected elements))

As per claims 11-20, they are analogous to claims rejected above and are therefore likewise rejected. See Park, fig.’s 4-7A for the system of claim 11.

Response to Arguments
Applicant's arguments filed 1 October 2021 have been fully considered but they are not persuasive. 
With respect to the rejection under 35 USC § 101, on pages 5-6 of the remarks of 1 October 2021, Applicant presents the following:

    PNG
    media_image1.png
    70
    576
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    213
    619
    media_image2.png
    Greyscale

The remarks further state that the Applicant’s specification sets forth the technological improvements to which the claims are directed and that:

    PNG
    media_image3.png
    200
    611
    media_image3.png
    Greyscale

CardioNet and as indicated by Applicant, the Court noted that the “written description identifies a number of advantages gained by the elements recited in the claimed cardiac monitoring device.” By analyzing data as described in the written description, “the claimed invention more accurately detects the occurrence of” specific events. With respect to Applicant’s specification there is no disclosure of data analysis that supports a more accurate detection of the occurrence of specific events in the claims.
	With respect to the prior art rejection, on page 9 of the remarks, Applicant presents the following:

    PNG
    media_image4.png
    213
    660
    media_image4.png
    Greyscale

	Examiner respectfully disagrees.
	It is not clear what Applicant’s argument is. 
	Applicant admits that the reference discloses sending a search query. If a query is being sent somewhere, is it not being received by something? Paragraph 147 discloses element 616 reads samples from a specified start time or position to a specified stop time or position from database and storage items 628 and 514 and/or from database and storage items 636 and 516. This means that the databases and storage receive the sent queries. If Applicant is of the position that the databases and storage items do not receive queries, Examiner requests Applicant to further clarify their position regarding what happens to a sent query after it is sent, where it is being sent to, and more importantly, how such a query could possibly be resolved without being received. 
	The Examiner would like to point out paragraph 147 also discloses the structure of the query as having specific start/stop times/positions. Thus, the claim language “receiving, at a processor, a structured search query” is anticipated. 
	Applicant further argues that Park fails to disclose the amended subject matter. Examiner respectfully disagrees. Park discloses “processing, at the processor, the structured search query to deconstruct into query elements including a time range and at least one query condition” in that the sample aggregator disclosed in paragraph 75 of Park functions to aggregate (i.e. read/query) defined intervals, with respect to timestamps, of stored raw data timeseries from the time series database of paragraph 74. As clearly described in at least paragraph 160, the sample aggregator conducts timestamp interval-based reads that define specific time intervals such as a quarter hour, hour, day, etc. from (i.e. sends read requests or queries having a time interval (i.e. claimed time range) with respect to database stored timestamp entries (i.e. claimed query condition) or other query conditions such as those disclosed in paragraphs 176 and 189) the time series database (which receives aggregation read requests / queries).Note: see published instant specification at paragraph 71 which mentions aggregation as an example of querying. Paragraphs 137, 139, 147, and 156 disclose storing raw time series data at predefined intervals as data rollups/aggregations (i.e. to determine data structure meeting the at least one query condition within the time range).
Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
Tran et al.
Smart air ventilation system
20110077758; see paragraphs 10-18 with respect to claims 1 and 11. 

Gonazalez et al.
Methods and Apparatuses for Monitoring Energy Consumption and Related Operations
20120290230; see paragraphs 134-137, 247-249 with respect to claims 1 and 11.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SYED H HASAN/PRIMARY EXAMINER, ART UNIT 2154